J-A04032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: DORA MAE BLACK                        IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: DORA MAE BLACK

                                                  No. 2068 WDA 2014


                 Appeal from the Order December 5, 2014
             In the Court of Common Pleas of Greene County
           Criminal Division at No(s): CP-30-MD-0000152-2014


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and SHOGAN, J.

MEMORANDUM BY SHOGAN, J.:                          FILED APRIL 12, 2016

     This is an appeal from the December 5, 2014 order of the Greene

County Court of Common Pleas denying an appeal nunc pro tunc to

Appellant, Dora Mae Black.   For the reasons that follow, we reverse and

remand.

     The record reveals the following: On October 28, 2014, a magisterial

district judge found Appellant guilty of the summary offense of criminal

mischief and sentenced her to five days in jail.     N.T., 12/5/14, at 3.

Subsequently, Appellant sought representation by the Greene County Public

Defender for the purpose of filing an appeal. Id.; Petition to Appeal Nunc

Pro Tunc (“Petition”), 12/5/14, at ¶ 3.   When the Greene County Public

Defender discovered a conflict due to that office’s representation of

Appellant’s co-defendant, the case was referred to conflict counsel.   N.T.,
J-A04032-16


12/5/14, at 3, 4–5. When conflict counsel also had a conflict with the case,

the matter returned to the Greene County Public Defender. Id. at 5.

      On Monday, November 24, 2014, during “the evening hours,” the

public defender’s office requested Attorney David J. Russo, who is present

appellate counsel, to serve as conflict counsel.     Petition, 12/5/14, at ¶ 4;

N.T., 12/5/14, at 5. The appointment order is dated November 26, 2014.

Order, 11/26/14. Appellant contends that Attorney Russo was unable to file

a timely appeal.

      On December 5, 2014, in the Greene County Court of Common Pleas

motions court, Attorney Russo presented a Petition to Appeal Nunc Pro Tunc

and To Stay Sentence “until after the appeal has been heard.”           Petition,

12/5/14, at ¶ 7.         Following argument by Attorney Russo and the

Commonwealth, the common pleas court denied the appeal nunc pro tunc.

Thereafter, also on December 5, 2014, Appellant filed a notice of appeal to

this Court.    Notice of Appeal, 12/5/14.    The common pleas court granted

Appellant a stay of her sentence “upon consideration of the . . . Notice of

Appeal taken with the Superior Court of Pennsylvania.”          Order, 12/5/14.

The common pleas court did not order the filing of a statement of errors

pursuant to Pa.R.A.P. 1925 (b), and none was filed.

      Appellant raises the following issues on appeal:

       I.     When a defendant timely files an application with the
              public defender[’]s office and is elidgible [sic] for sevices
              [sic] in a request to file a summary appeal does the
              inability and conflict with the public defender’s office and

                                       -2-
J-A04032-16


             conflicts counsel amount to a breakdown in the judicial
             system when counsel is unable to timely file her appeal
             within the perscribed [sic] time period because of said
             conflicts?

       II.   Did the trial court err by not granting Appellant a hearing
             or engage in a fact finding process to determine if there
             had been fraud or a breakdown of the judicial system as a
             reason for filing her summary appeal nunc pro tunc?

Appellant’s Brief at 5 (full capitalization omitted).

      The    question    of   timeliness   of   an      appeal   is   jurisdictional.

Commonwealth v. Moir, 766 A.2d 1253, 1254 (Pa. Super. 2000).                   Time

limitations on appeal periods are strictly construed and cannot be extended

as a matter of grace. Commonwealth v. Perez, 799 A.2d 848, 851 (Pa.

Super. 2002). Allowance of appeal nunc pro tunc lies, in the first instance,

in the sound discretion of the trial court. Commonwealth v. Jarema, 590

A.2d 310, 312 (Pa. Super. 1991).        An order denying a petition to appeal

nunc pro tunc is reversible in instances where the court abused its discretion

or drew an erroneous legal conclusion, Commonwealth v. Yohe, 641 A.2d

1210, 1211 (Pa. Super. 1994) (citing Jarema, 590 A.2d at 312), “or where

the appellant, his counsel, or a third party’s non-negligent actions have

caused a delay in the filing of an appeal.”       Commonwealth v. Bassion,

568 A.2d 1316, 1318–1319 (Pa. Super. 1990).

            A party seeking leave to appeal from a summary
      conviction nunc pro tunc has the burden of demonstrating two
      things: (1) that the delay in filing her appeal was caused by
      extraordinary circumstances involving fraud or a wrongful or
      negligent act of a court official resulting in injury to that party
      and (2) that upon learning of the existence of the grounds relied

                                       -3-
J-A04032-16


       upon for nunc pro tunc relief, she acted promptly to seek such
       relief.

Yohe, 641 A.2d at 1212.

       Herein, it appears from the record that Appellant was unrepresented

by counsel at the proceeding before the magisterial district judge, although

we cannot definitively say that is so.1          Any appeal from that October 28,

2014 summary conviction was required to be filed within the ensuing thirty-

day-appeal period. Pa.R.Crim.P. 460 (“When an appeal is authorized by law

in a summary proceeding . . . that provides for imprisonment upon

conviction, . . . an appeal shall be perfected by filing a notice of appeal

within 30 days after the entry of . . . the conviction.”). The last day of the

thirty-day period fell on Thursday, November 27, 2014, which was

Thanksgiving Day. N.T., 12/5/14, at 7. Pa.R.A.P. 1901 provides, in relevant

part, “Whenever the last day of any [appeal] period shall fall on Saturday or

Sunday, or on any day made a legal holiday . . . , such day shall be omitted

from the computation.” Moreover, on Thanksgiving Day, as well as Friday,

November 28, 2014, the Greene County Courthouse was closed.2                N.T.,

12/5/14, at 7. Attorney Russo averred that he was involved in a jury trial on
____________________________________________


1
  The docket entries from the case before the magisterial district judge have
been made part of this certified record. They do not reflect an entry of
appearance by counsel for Appellant.
2
  Counsel’s argument regarding his petition to appeal nunc pro tunc to the
motions court on December 5, 2014, was transcribed and forwarded to this
Court as a supplement to the certified record in the instant matter.



                                           -4-
J-A04032-16


November 25 and 26, 2014, and was unable to timely file the appeal. Id. at

3; Petition, 12/5/14, at ¶ 4. While the Greene County Courthouse was open

on Monday, December 1, 2014, and thereafter, Attorney Russo was out of

town for the Thanksgiving holiday until December 4, 2014, the evening

before he presented the instant petition to appeal nunc pro tunc.         N.T.,

12/5/14, at 7.

      We conclude that Appellant’s informa pauperis status, the apparent

lack of representation at the magistrate’s hearing, the conflicts in the public

defender’s office and with initial conflict counsel, Attorney Russo’s receipt of

the conflicts-counsel appointment two days before the appeal period

expired, counsel’s involvement in a two-day jury trial, the occurrence of the

Thanksgiving holiday and closing of the Greene County Courthouse, and

counsel’s pre-planned Thanksgiving vacation conflated to establish a perfect

storm that justifies the grant of an appeal nunc pro tunc.

      In reaching our conclusion, we are guided by Criss v. Wise, 781 A.2d

1156, 1159-1160 (Pa. 2001), where our Supreme Court stated as follows:

      [A]ppellate courts may grant a party equitable relief in the form
      of an appeal nunc pro tunc in certain extraordinary
      circumstances. Commonwealth v. Stock, 545 Pa. 13, 679
      A.2d 760, 763-64 (1996). Initially, an appeal nunc pro tunc was
      limited to circumstances in which a party failed to file a timely
      notice of appeal as a result of fraud or a breakdown in the
      court’s operations. West Penn Power Co. v. Goddard, 460
      Pa. 551, 333 A.2d 909, 912 (1975) (the time for taking an
      appeal will not be extended as a matter of grace or mere
      indulgence).     In Bass v. Commonwealth Bureau of
      Corrections, et al., 485 Pa. 256, 401 A.2d 1133 (1979),
      however, this Court found that where an appellant, an

                                     -5-
J-A04032-16


      appellant’s counsel, or an agent of appellant’s counsel has failed
      to file a notice of appeal on time due to non-negligent
      circumstances, the appellant should not lose his day in court.
      Id. at 1135. Therefore, the Bass Court expanded the limited
      exceptions for allowing an appeal nunc pro tunc to permit such
      an appeal where the appellant proves that: (1) the appellant’s
      notice of appeal was filed late as a result of non-negligent
      circumstances, either as they relate to the appellant or the
      appellant’s counsel; (2) the appellant filed the notice of appeal
      shortly after the expiration date; and (3) the appellee was not
      prejudiced by the delay. See id. at 1135-36 (allowing appellant
      to appeal nunc pro tunc where appeal was filed four days late
      because appellant’s attorney placed the notice of appeal on the
      desk of the secretary responsible for ensuring that appeals were
      timely filed and the secretary became ill and left work, not
      returning until after the expiration of the period for filing an
      appeal); see also Cook v. Unemployment Comp. Bd. of
      Review, 543 Pa. 381, 671 A.2d 1130, 1132 (1996) (granting
      appeal nunc pro tunc where claimant filed appeal four days late
      because he was hospitalized).

Id.

      Moreover, as this case involves a sentence of short duration, Appellant

herein has no access to relief under the Post-Conviction Relief Act (“PCRA”),

42 Pa.C.S. §§ 9541–9546, to vindicate her rights. Cf. Commonwealth v.

Turner, 80 A.3d 754, 766 (Pa. 2013) (legislature aware that custody or

control requirement of 42 Pa.C.S. § 9543(a)(1)(i) “would be that defendants

with short sentences would not be eligible for collateral relief. Indeed, that

was the apparent intent: to restrict collateral review to those who seek relief

from a state sentence.”). See also Stock, 679 A.2d at 764 (the appellant is




                                     -6-
J-A04032-16


not able to vindicate his right to appeal via the PCRA because he is not

eligible to seek relief thereunder pursuant to 42 Pa.C.S. § 9543(2)).3

        In summary, given the coalescence of the circumstances of this case,

it would be patently unfair to deprive Appellant of the ability to protect her

constitutional right to an appeal. While our case law is clear that failure to

file a summary appeal within the applicable thirty-day time limit typically

results in waiver, Jarema, 590 A.2d at 311–312, nunc pro tunc relief

remains available to safeguard the constitutional right to appeal when

extraordinary circumstances result in the untimely filing of an appeal.

Therefore, following our complete review of the record, including the

arguments of the parties and the relevant law, we conclude that the trial

court abused its discretion in denying Appellant’s petition to appeal nunc pro

tunc.

        Order reversed. Case remanded for proceedings consistent with this

Memorandum. Jurisdiction relinquished.




____________________________________________


3
   In light of our disposition, we need not address Appellant’s second issue.
See Peterson v. Shreiner, 822 A.2d 833, 836 (Pa. Super. 2003) (“We shall
only address [the appellant’s] third issue since we are reversing the decision
of the trial court on that basis.”).



                                           -7-
J-A04032-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2016




                          -8-